Exhibit 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(“Amendment”) is made by and between the entities executing on behalf of the
various selling entities listed on the signature page hereto (collectively,
“Seller”) and INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership
(“Purchaser”) as of this 4th day of August, 2006.

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement and Escrow Instructions dated as of July 21,2006 (the “Agreement”);
and

WHEREAS, Seller and Purchaser desire to amend the Agreement pursuant to the
terms hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Purchaser and Seller agree as follows:

1. Defined Terms. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings given such terms in the Agreement.

2. Due Diligence Review Items. Notwithstanding anything to the contrary in the
Agreement, in addition to Purchaser’s right to terminate the Agreement based on
disapproval of the matters set forth in Section 4.3.3 of the Agreement,
Purchaser shall have the further right to terminate the Agreement prior to 3:00
p.m. California time on August 7, 2006, in the event that Purchaser and Seller
are unable, in good faith, to reach an agreement with respect to the terms of an
indemnity agreement (the “Indemnity Agreement”) covering liability for losses
arising out of the pending litigation against the Garden Grove property filed in
the Superior Court of the State of California, County of Orange, Case
No. 04CC12195, captioned RD Golf Center Company, LLC, Plaintiff vs. Garden Grove
Sanitary District, et al, the delivery of which Indemnity Agreement by Seller
shall be a condition precedent to Purchaser’s obligation to close under the
Agreement.

3. Estoppels. The following subsection is hereby added to Section 5.2 of the
Agreement:

“(r) Commercially reasonable estoppels or other reasonably satisfactory evidence
(which may be in the form of an estoppel issued by Seller) from any private or
public entities that are entitled to seek reimbursement or otherwise assess
common charges to the Property or any portions thereof indicating that all
amounts due thereunder with respect to the Property are paid current with
respect to the following:

“(i) Anaheim – (x) Common area costs under the recorded CC&Rs; and (y) Amounts
due and quitclaim of repurchase option under the referenced Development and
Repurchase Agreement;



--------------------------------------------------------------------------------

“(ii) San Diego – Amounts due under the referenced Property Grading Agreement;

“(iii) Garden Grove – Amounts due under the recorded CC&Rs;

“(iv) Ontario – (x) Amounts due under the recorded CC&Rs; and (y) Amounts due
under recorded Shared Parking, Access and Maintenance Agreement.”

3. Additional Contracts. The contracts and leases listed on Schedule “C-l”
attached hereto are hereby added to the contracts listed on Schedule “C” to the
Agreement.

4. Conflict. In the event of a conflict between terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall control.

5. No Further Modification. Except as set forth in this Amendment, all other
terms and provisions of the Agreement shall be and remain unmodified and in full
force and effect.

6. Facsimile/Electronic Signature Counterparts. This Amendment may be executed
in facsimile or electronic pdf format counterparts, each facsimile or pdf
signature shall be deemed an original, and all such facsimile or pdf signature
counterparts, when taken together, shall constitute one agreement.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment as of the
date set forth above.

 

SELLER: RLJ ONTARIO HOTEL, LP, a Delaware limited partnership By:   RLJ Ontario
Hotel General Partner, LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ONTARIO HOTEL - LESSEE, L.P., a Delaware limited partnership By:   RLJ
Ontario Hotel Lessee General Partner, LLC, a Delaware limited liability company
  By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ANAHEIM SUITES HOTEL, L.P., a Delaware limited partnership By:   RLJ Anaheim
Suites Hotel General Partner, LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

[Signatures continued on next page.]

 

-3-



--------------------------------------------------------------------------------

RLJ ANAHEIM SUITES HOTEL LESSEE, L.P., a Delaware limited partnership By:   RLJ
Anaheim Suites Hotel Lessee General Partner, LLC, a Delaware limited liability
company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ANAHEIM HOTEL, L.P., a Delaware limited partnership By:   RLJ Anaheim Hotel
General Partner, LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ANAHEIM HOTEL LESSEE, L.P., a Delaware limited liability company By:   RLJ
Anaheim Hotel Lessee General Partner, LLC, a Delaware limited liability company
  By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

[Signatures continued on next page.]

 

-4-



--------------------------------------------------------------------------------

RLJ SAN DIEGO - MISSION VALLEY HOTEL, L.P., a Delaware limited partnership By:  
RLJ San Diego – Mission Valley Hotel General Partner, LLC, a Delaware limited
liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ SAN DIEGO - MISSION VALLEY HOTEL LESSEE, L.P., a Delaware limited
partnership By:   RLJ San Diego – Mission Valley Hotel Lessee General Partner,
LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

PURCHASER: INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership,
BY:   Innkeepers Financial corporation, a Virginia corporation, Sole General
Partner   By:  

/s/ Mark A. Murphy

  Name:   Mark A. Murphy   Title:   Vice President

 

-5-



--------------------------------------------------------------------------------

SCHEDULE “C-l”

Additional Contracts and Leases

Property #1 Hilton Ontario:

 

  •   BMI- background music license agreement

 

  •   City of Ontario Refuse

 

  •   OnQ - Hilton brand’s property management system platform

 

  •   Sesac

 

  •   City of LA Airport agreement

 

  •   Audiovisual service agreement

Property #2 Hilton Suites Orange:

 

  •   Anaheim Chamber of Commerce

 

  •   Anaheim O/C Visitor & Convention Bureau

 

  •   Homisco Inc

 

  •   Nationwide Automated Systems

 

  •   Orange Chamber

 

  •   Satellite Cleaners

Property #3 Residence Inn Garden Grove:

 

  •   Hotelnet

Property #4 Residence Inn Mission Valley:

 

  •   Hotelnet

 

  •   Pots of Gold- Verbal agreement for plants to get water

 

  •   Quick Dispense

 

-6-